IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MATTHEW DARROW,                            : No. 81 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
PPL ELECTRIC UTILITIES                     :
CORPORATION,                               :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2018, the Petition for Allowance of Appeal is

DENIED.